 1

 2                                                                   JS-6
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10   RICHARD QUANG LE, an individual       )   Case No.: 2:18-cv-07097-AB-JEM
                                           )
11                Plaintiff,               )   [PROPOSED] ORDER RE
                                           )
12         vs.                             )   STIPULATION OF VOLUNTARY
                                           )   DISMISSAL WITH PREJUDICE
13   WORLD OF JEANS & TOPS, a              )
     California corporation, dba “TILLY’S” )
14                                         )   [Hon. Andre Birotte Jr. presiding]
                                           )
15                Defendants.              )
                                           )
16                                         )
                                           )
17                                         )
                                           )
18                                         )
                                           )
19                                         )
                                           )
20                                         )
                                           )
21                                         )
                                           )
22                                         )
                                           )
23

24

25

26

27

28


                                           ORDER
                                    2:18-CV-07097-AB-JEM
 1
           Pursuant to the parties’ “Stipulation of Voluntary Dismissal with Prejudice,”
 2
     and good cause appearing therefore, IT IS HEREBY ORDERED that the above-
 3
     captioned action shall be dismissed with prejudice. Each party shall bear his or its
 4
     own costs and attorney’s fees. This Court shall retain jurisdiction to enforce the
 5
     settlement terms between the parties.
 6

 7

 8   IT IS SO ORDERED

 9

10   Dated December 10, 2018                      ________________________________
                                                  Judge, United States District Court,
11                                                Central District of California
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              ORDER
                                       2:18-CV-07097-AB-JEM
